                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN IQRAA JIHAD MUMIN,

                  Petitioner,                             4:04CV3058

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
HAROLD W. CLARKE,

                  Respondent.

      This closed federal habeas matter under 28 U.S.C. § 2254 is before the court
on Petitioner Dukhan Mumin’s (“Petitioner” or “Mumin”) “Request for Relief
from Judgment as an Independent Action Pursuant to Fed. R. Civ. Pro. Rule
60(d)(1)” which the court construes as a motion. (Filing No. 42.) Mumin’s motion
challenges the court’s decisions which “left in place a judgment originating from
the Lancaster County District Court in case number CR11-954, from filings in this
Court under 4:17cv3164, 4:04-cv-3058, 4:16cv3033, and 8:18-cv-271.” (Id. at
CM/ECF p. 1, ¶ 4.) This matter is closed and currently pending on appeal before
the Eighth Circuit Court of Appeals. Upon consideration,

      IT IS ORDERED that Petitioner’s “Request for Relief from Judgment as an
Independent Action Pursuant to Fed. R. Civ. Pro. Rule 60(d)(1)” (filing no. 42),
construed as a motion, is denied.

      Dated this 5th day of February, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
                                              Supervising Pro Se Judge
